DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/CN2019/071898 filed 01/16/2019. This application also claims foreign benefit of CHINA CN201810045015.8 filed 01/17/2018. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	The instant application is afforded the effective filing date of 01/16/2019.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 11/06/2020 and 12/23/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.



Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 7-10, 15-20 and 23-28, drawn to a pharmaceutical composition and a patch containing the pharmaceutical composition, in the reply filed on 12/09/2021 is acknowledged.  The traversal is on the ground(s) that the disclosure of “most of the local anesthetic agents are applied in an undissolved state onto…” from Zhang was most likely meaning that most types of anesthetics is in an undissolved state. Applicant goes on to argue that even if it was understood that most parts of a single anesthetic are in an undissolved state, it is not disclosed that another part is dissolved in water, let alone the mass percent content (1% or less) of water-dissolved part of the anesthetic. Applicant alleged that this distinctive feature is the basis for the pharmaceutical composition and the patch to achieve the effect of providing continuous and safe analgesia for 12, 18, 24 and even 30 hours. Thus, Applicant alleged that unity is established and thus, the claims should not be restricted. (Remarks, page 3).
This is not found persuasive because it is believed that “most of the local anesthetic agents are applied in an undissolved state …” as taught by Zhang is to be understood as most of the anesthetic agent in the formulation is in undissolved state or in other words solid particles, as per paragraph [0083], the advantages of the formulation containing most of the local anesthetic agent existing in undissolved form such as solid particles, are that such a formulation provides controlled release of the local anesthetic in the formulation and would avoids dumping all the local anesthetic agent into the body in a short time. Zhang also indicated in paragraph [0083] that the formulation also contain dissolved local anesthetic molecules, thereby does teach the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Thus, absence objective evidence showing criticality of the claimed parameters in achieving unexpected results relative to the prior art, the claimed invention remain to be rendering obvious in view of the teachings from Zhang. As such, for the above reason(s), lack of unity of invention remains proper as the claimed invention does not make contribution over the prior art of Zhang.
FINAL.
Claims 6, 11-14, 21-22 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2021.

Status of the Claims
	Claims 1-30 are pending in this instant application, of which claims 16, 11-14, 21-22 and 29-30 are withdrawn at this time as being drawn to non-elected invention/group. 
	Claims 1-5, 7-10, 15-20 and 23-28 are examined herein on the merits for patentability.

Abstract 
	The abstract of the disclosure is objected to because the abstract contains 159 words. It is noted that the abstract must be as concise as the disclosure permits (preferably 50 to 150 words if it is in English or when translated into English) and National practice also provides a maximum of 150 words for the abstract. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  the recitation of “one or more of a cuboid, a cylinder and hemispheroid” in claim 8 is not a proper Markush language. 

Claim 18 is objected to because of the following informalities the recitation of “the thickener is one or more of starch, carbomer and cellulose” in claim 18 is not a proper Markush language. 
Claim 19 is objected to because of the following informalities:  the recitation of “the thickener is one or more of starch, hydroxyethyl cellulose and hydroxypropyl cellulose” in claim 18 is not a proper Markush language. 
When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.

Claim Interpretation
The recitation of “wherein when the anesthetic active ingredient is tetracaine, the mass percent content of the tetracaine in the pharmaceutical composition is more than 0.5% and the mass percent content of the water-dissolved tetracaine in the pharmaceutical composition is less than 0.1%” in claim 5 is interpreted as an optional limitation because said recitation is a conditional clause/limitation which merely describe how the anesthetic active ingredient is used and “when” they are used is conditional and does not need to be performed. See MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 
The multiple recitations of “and/or” in claims 3-4, 8 and 10 are interpreted under broadest reasonable interpretation. For example, claim 3 would be interpreted as either the mass percent content of the anesthetic active ingredient in the pharmaceutical composition is more than 3%, more than 4%, more than 5%, more than 8% or more than 10%; preferably 3%-15%, 4%-10% or 5%-8% AND the mass percent content of the water-dissolved anesthetic active ingredient in the pharmaceutical composition is less than 0.7%, 0.5%-0.7% or less than 0.5%; OR the mass percent content of the water-dissolved anesthetic active ingredient in the pharmaceutical composition is less than 0.7%, 0.5%-0.7% or less than 0.5%; OR among the particles of the anesthetic active ingredient, the single particle weight of more than 80% of the particles of anesthetic active ingredient is in the range of 0.01-10 mg. Similar interpretations can be applied for the multiple and/or in claims 3, 8 and 10 for art rejection purposes.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 7, the parenthetical recitation “(100% excluded)” is indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). To obviate this rejection, it is suggested that Applicant remove the parenthetical expression.
Regarding claim 8, the recitation of "configured" in claim 8 renders the claim indefinite because it is unclear how the indentation is "configured" as the specification does not define what is meant by “configured”. Thus, the metes and bounds of how indentation is configured to as one or more of a cuboid, a cylinder and a hemisperoid, is unclear. It is noted that the term "configured" is typically used in the electronics art (i.e., to design, arrange, set up or shape something on a computer or other electronic devices).
Claim 18 contains the trademark/trade name PEMULEN® TR-2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or crosslinked copolymer of acrylic acid and a hydrophobic C10-30 alkyl acrylate co-monomer, or Acrylates/C10-30 Alkyl Acrylate Crosspolymer,  and, accordingly, the identification/description is indefinite.
As a result, claims 7-8 and 18 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-5, 7, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (10 January 2002; US 2002/004063 A1; hereafter as Zhang 2002) in view of Helliwell et al (1 November 2018;  US 2018/0311172 A1).
Regarding claim 1, Zhang 2002 teaches a formulation comprising a single anesthetic active ingredient selected from lidocaine, tetracaine, prilocaine, benzocaine, bupivacaine, mepivacaine, dibucaine or etidocaine, wherein most of the anesthetic is in undissolved form and the anesthetic is present in the formulation in an amount of 5% by weight ([0004], [0017], [0062], [0072]-[0073], [0080], [0083]-[0084] and [0093]). Zhang 2002 teaches the formulation contains dissolved local anesthetic molecules ([0083]-[0084]). 
It would have been obvious to one of ordinary skill in the art routinely optimize the mass percent content of the undissolved form and dissolved form of the anesthetic in the formulation such that the dissolved form is 1% or less, and produce the claimed invention one of ordinary skill in the art would have been motivated to do so because Zhang 2002 indicated that the advantages of the formulation containing most of the local anesthetic agent existing in undissolved form such as solid particles, are that such a formulation provides controlled release of the local anesthetic in the formulation and 
Applicant is noted that Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
Regarding claim 3, as discussed above, Zhang 2002 teaches the anesthetic is present in the formulation in an amount of 5% by weight. Zhang 2002 indicated that the advantages of the formulation containing most of the local anesthetic agent existing in undissolved form such as solid particles, are that such a formulation provides controlled release of the local anesthetic in the formulation and would avoids dumping all the local anesthetic agent into the body in a short time (Zhang 2002: [0083]-[0084]). Thus, it is reasonably obvious given the teachings from Zhang pertaining that most (majority) of 

Regarding claim 5, Zhang 2002 teaches anesthetic can be tetracaine ([0062]). Zhang 2002 teaches the anesthetic is present in the formulation in an amount of 5% by weight. Zhang 2002 indicated that the advantages of the formulation containing most of the local anesthetic agent existing in undissolved form such as solid particles, are that such a formulation provides controlled release of the local anesthetic in the formulation and would avoids dumping all the local anesthetic agent into the body in a short time (Zhang 2002: [0083]-[0084]). Thus, it is reasonably obvious given the teachings from Zhang pertaining that most (majority) of the anesthetic agent in the formulation are undissolved form, thereby the remaining minor amount would be in dissolved form in water. One of ordinary skill in the art would have reasonable expectation of success because Helliwell provides the reasonable expectation that the content of undissolved anesthetic can be from be at least 98% or 99% of the formulation, and such presence of undissolved anesthetic allows for slower dissolution of the anesthetic out of the formulation, thereby providing steady release delivery system for long period of time (Helliwell: [0009]-[0010], and [0036]-[0043]). Thus, an ordinary artisan seeking to provide steady release of anesthetic for long period of time, would have looked to optimizing the content of undissolved anesthetic in the formulation of Zhang such that the majority or at least 98% is undissolved anesthetic and minority is 1% or less, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art 
Regarding claim 7,  Zhang 2002 teaches the formulation containing single anesthetic active ingredient selected from lidocaine, tetracaine, prilocaine, benzocaine, bupivacaine, mepivacaine, dibucaine or etidocaine, wherein most of the anesthetic is in undissolved form and the anesthetic is present in the formulation in an amount of 5% by weight, is included into a patch comprising a cover film with at least one indentation, the opening area of the indentation accounts for more than 70% of the total area of the contact surface, and the indentation is filled with the formulation ([0034], [0035], [0061] and [0061]-[0097]; Figure 1).
Regarding claim 17, as discussed above, Zhang 2002 teaches the anesthetic is present in the formulation in an amount of 5% by weight.
Regarding claim 18, as discussed above, Zhang 2002 teaches the formulation further contains glycerol, thickener and Pemulen TR-2 ([0040], [0063]; claims 63 and 92).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (10 January 2002; US 2002/004063 A1; hereafter as Zhang 2002) in view of Helliwell et al (1 November 2018;  US 2018/0311172 A1), as applied to claim 1 above, and further in view of Zhang et al (18 May 2006; US 2006/0105029 A1; hereafter as “Zhang 2006”).
The pharmaceutical composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Zhang 2002 and Helliwell do not teach the pH of claims 2 and 15 and the alkaline agent of claim 16.
Regarding claims 2 and 15-16, Zhang 2006 teaches  a drug containing composition comprising a drug such as a local anesthetic and a gelling agent, wherein a sodium hydroxide as added to adjust the pH from 6 to 9 (Abstract; [0013]-[0051] and [0065]).
It would have been obvious to one of ordinary skill in the art adjust the pH of the formulation of Zhang 2002 to a pH from 6 to 9 by including sodium hydroxide to the 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 7-10 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (18 May 2006; US 2006/0105029 A1; hereafter as “Zhang 2006”) in view of Zhang (10 January 2002; US 2002/004063 A1; hereafter as Zhang 2002) in view of Helliwell et al (1 November 2018;  US 2018/0311172 A1). 
Regarding claim 7, Zhang 2006 teaches a patch containing cover film and a pharmaceutical composition containing a drug such as local anesthetic and gelling agent, wherein the contact surface of the cover film to the skin is provided with at least one indentation, the opening area of the indentation accounts for more than 70% of the 
However, Zhang 2006 does not teach the pharmaceutical composition of claim 1 as recited in claim 7.
Regarding the pharmaceutical composition of claim 1 as recited in claim 7, Zhang 2002 teaches a formulation comprising a single anesthetic active ingredient selected from lidocaine, tetracaine, prilocaine, benzocaine, bupivacaine, mepivacaine, dibucaine or etidocaine, wherein most of the anesthetic is in undissolved form and the anesthetic is present in the formulation in an amount of 5% by weight ([0004], [0017], [0062], [0072]-[0073], [0080], [0083]-[0084] and [0093]). Zhang 2002 teaches the formulation contains dissolved local anesthetic molecules ([0083]-[0084]). Zhang 2002 teaches the formulation containing single anesthetic active ingredient selected from lidocaine, tetracaine, prilocaine, benzocaine, bupivacaine, mepivacaine, dibucaine or etidocaine, wherein most of the anesthetic is in undissolved form and the anesthetic is present in the formulation in an amount of 5% by weight, is included into a patch comprising a cover film with at least one indentation, the opening area of the indentation accounts for more than 70% of the total area of the contact surface, and the indentation is filled with the formulation ([0034], [0035], [0061] and [0061]-[0097]; Figure 1).
It would have been obvious to one of ordinary skill in the art routinely optimize the mass percent content of the undissolved form and dissolved form of the anesthetic in the formulation such that the dissolved form is 1% or less, and produce the claimed invention one of ordinary skill in the art would have been motivated to do so because Zhang 2002 indicated that the advantages of the formulation containing most of the 
Applicant is noted that Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
It would have been obvious to one ordinary skill in the art to include the formulation of Zhang 2002 containing undissolved anesthetic and dissolved anesthetic in the patch of Zhang 2006, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Zhang 2002 indicated that the formulation containing undissolved anesthetic and dissolved anesthetic can be included 
Regarding claim 8, Zhang 2006 teaches the depth of the indentation is 0.13 mm, 0.26 mm, 1 mm or 3 mm (Examples 3-8).
Regarding claim 9,  Zhang 2006 teaches the indentation has a cavity, the open cavity is 3 mm deep by 14 mm in diameter (Examples 3-8).
Regarding claim 10, Zhang 2006 teaches the open cavity can have a thickness or depth approximately equivalent to the thickness or depth of the cavity patch ([0040]. The thickness (depth) of the open cavity can also be relevant to the performance of the system.  Zhang 2006 teaches four cavity patches having the configuration as shown in FIG. 2 and containing 0.5, 1, 2, and 4 mg/cm2 borate are studied to determine an optimal amount of borate (a gel-triggering agent) needed to gel a 15% polyvinyl alcohol (PVA) (a gelling agent) solution. The open cavity is 3 mm deep by 14 mm in diameter, and the absorbent material is a thin layer of nonwoven film impregnated with borate. The nonwoven material is affixed to the underside of the impermeable cover (3M 1523 polyethylene film) such that the nonwoven film covers the entire area of the open cavity. (Examples 3-8).
Regarding claim 23, Zhang 2006 teaches the depth of the indentation is 0.13 mm, 0.26 mm, 1 mm or 3 mm (Examples 3-8).

Regarding claim 25, Zhang 2006 teaches four cavity patches having the configuration as shown in FIG. 2 and containing 0.5, 1, 2, and 4 mg/cm2 borate are studied to determine an optimal amount of borate (a gel-triggering agent) needed to gel a 15% polyvinyl alcohol (PVA) (a gelling agent) solution. The open cavity is 3 mm deep by 14 mm in diameter, and the absorbent material is a thin layer of nonwoven film impregnated with borate. The nonwoven material is affixed to the underside of the impermeable cover (3M 1523 polyethylene film) such that the nonwoven film covers the entire area of the open cavity. (Examples 3-8).
Regarding claim 26, Zhang 2002 teaches the cover film is a polyurethane film ([0068]and [0099]).
Regarding claims 27 and 28, as discussed above , Zhang 2002 teaches polyurethane film, thereby the structurally the same as the polyurethane film as the claimed invention. Thus, the moisture vapor transmission rate of the polyurethane film as recited claims 27-28 would have been inherent in the structurally same polyurethane film of the prior art of Zhang 2002. It is noted that "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613